Plaintiff failed to satisfy the criteria for an extension of time to serve either upon good cause shown or in the interest of justice (see CPLR 306-b; Leader v Maroney, Ponzini & Spencer, 97 NY2d 95, 103-104 [2001]). As to good cause, plaintiff failed to demonstrate diligence in effecting service (see Leader at 105). The referee found that the process server “at best, was sloppy, and at worst, was untruthful.” And, having provided an incorrect address for defendant, plaintiff appears to have made insufficient efforts to locate the correct address.
*484As to the interest of justice standard, while plaintiff moved promptly for an extension of time in response to defendant’s motion to dismiss, she failed to show either that her cause of action was meritorious or that there was no prejudice to defendant (see Leader at 105-106). There is no evidence that defendant had notice of the action at any time before the end of the 120-day period for making service (see Yardeni v Manhattan Eye, Ear & Throat Hosp., 9 AD3d 296, 297-298 [2004], lv denied 4 NY3d 704 [2005]). In light of the foregoing, the fact that the statute of limitations has expired does not warrant an extension (see Leader at 107; Okoh v Bunis, 48 AD3d 357 [2008]). Concur — Andrias, J.P., Saxe, Sweeny, Moskowitz and AbdusSalaam, JJ.